Bullard, J.
This case is before üs on a re-hearing. It appeared to us, on the first argument, that the verdict and judgment for $1500 damages, besides the reimbursement of what the plaintiff had paid, and the cancelling of his notes yet remaining unpaid, was unsupported by evidence ; but instead of reforming the judgment, as we had authority to do, the case was remanded for a new trial. The appellee urges us to pronounce such judgment as we think ought to have been given below, and offers to enter a remittitur for the whole amount of damages.
To this course we see no objection, being of opinion that the judgment is, in other respects, supported by the law and evidence.
It is therefore ordered, that the judgment, so far as it condemns the defendants to refund the sums received by them, and to return the notes given, be affirmed with costs, and that, as it relates to the damages of $1500, it be reversed; and that the plaintiff pay the costs of the appeal.